DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: please include the section for the drawings as noted in ITEM i) noted above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, it is acknowledged that the two recited closure strips are disposed, and extend, along the longitudinal edges of the support tape, and would thus define an area free of the two closure strips (i.e. the free area) between the two edges of the support tape and between the internal, longitudinal edges of the two closure strips.  However, it is unclear from the claim limitations, and in light of the specification as originally filed, what is intended by the limitations reciting that the free area is, in addition to being between the two closure strips, is also “next to one another”, or is exclusively “next to one another.”  That is, it is unclear how the “next to one another” differs from the free area being between the two closure strips given that, as recited when the free area is between the two closure strips, the free area is next to both of the two closure strips.

Regarding claims 10-11, it is unclear to which of the previously recited closure strips (plural) the presently recited “closure strip” (singular) is referring.

Regarding claim 13, it is unclear if the recited free area is the same free area recited in current claim 1, or if the recited free area is in addition to the free area recited in current claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitzer et al. (EP 2497805 A1).  The Examiner notes that citations from the ’805 reference were taken from a machine translation, which was provided by the Applicant and cited on the IDS filed 3/31/2020.

Regarding claim(s) 1-4 and 6-8, Seitzer teaches an adhesive tape for wrapping elongate goods such as cable harnesses, and comprising a carrier (10) (support tape) and two adhesive strips (11) and (12) wherein strips (11, 12) (two closure strips) respectively on the lower and upper sides of carrier (10) and running in the longitudinal direction of carrier (10), with both strips (11, 12) flush with the longitudinal edges of the carrier (10); which said carrier (10) having a width (BT) in the transverse direction and which said strips (11, 12) having a width (BK) of at most 50 % the width (BT), wherein the strips (11, 12) are a reactive heat-activatable adhesive (hot-melt; current claim 8) (para 0140, Figure 3; claims 1-3).  The Examiner notes that, as seen from Fig. 3 of the reference, the carrier (10) has free area(s) the do not comprise the adhesive strips (11, 12) between and next to each of the discloses strips.
Seitzer continues to teach that the carrier (10) is optionally a laminate (the converse would be a single-layer design) (para 0061) having an class D abrasion resistance according LV 312-1 (para 0012, 0145), wherein the carrier (10) is, inter alia, stitch-bonded nonwovens (textile support tape, current claim 3) (para 0038) comprising fibers (threads) that are bonded via mechanical means such as swirling (intermingled, current claim 6), or thermal or chemical means such as with a binder (chemically or physically consolidated, current claim 7) (para 0041), which said fibers comprise polyamide (current claim 4) (para 0056).  Seitzer specifies the basis weight of the carrier (10) as 60-150 g/m2 (current claim 2) (para 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al. (EP 2497805 A1), and light of the evidence provided by Daffner et al. (US 8551588 B2).

Regarding claim(s) 9-11, as noted above, Seitzer teaches that the carrier (10) has a width (BT) in the transverse direction, and that the adhesive strips (11, 12) have a width (BK) of at most 50 % the width (BT), which overlaps that presently claimed in current claim 10, and a thickness of 60 to 300 m (para 0027).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, while Seitzer does not specify that adhesive strips (11) and (12) have the same width (current claim 9) or that the strip(s) have a coating weight of 50 to 150 g/m2 (current claim 11), the Examiner respectfully notes that it is established in the art that the thickness of an adhesive layer is synonymous with its coating weight as evidenced by Daffner (see column 15, lines 58-59 therein).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the adhesive strips (11, 12) with the presently claimed widths (relative to that width of the carrier (10)) and the presently claimed coat weight based on the structural profile and tape thickness required of the prior art’s intended application as in the present invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al. (EP 2497805 A1) in view of Sakabe et al. (US 4411851).

Regarding claim 5, Seitzer teaches the adhesive tape for wrapping elongate goods comprising a carrier (10) formed of stitch-bonded nonwovens.

Seitzer is silent threads comprising the fibers having a textured.

However, Sakabe teaches that crimping improves the texture of thread-like fibers and imparts elasticity thereto (column 2, lines 59-65).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to crimp the polyamide fibers of the nonwoven fabrics of Seitzer towards a carrier have improved elasticity based on the elastic properties required of the prior art’s carrier as in the present invention. 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al. (EP 2497805 A1) in view of Davis (US 2399545).

Regarding claim(s) 12-14, Seitzer teaches the adhesive tape comprising a carrier (10) and two adhesive strips (11) and (12) wherein strips (11, 12) are respectively on the lower and upper sides of carrier (10) and running in the longitudinal direction of carrier (10), with both strips (11, 12) flush with the longitudinal edges of the carrier (10) as in the rejection of at least claim 1 set forth above.

Seitzer is silent to a third adhesive strip as a fixing tape (current claim 12) in the free area between and/or next to the strips (11, 12) (current claim 13) and situated mirror-symmetrically with respect to a central axis of the carrier (10) (current claim 14).

However, Davis teaches an adhesive tape (2) comprising a backing layer of a woven fabric with three adhesive bands (3), wherein two of the adhesive bands run longitudinally at the edges of the backing and a third adhesive is central to, and in the space between (in the free area), the two edge adhesive bands (Fig. 1 and column 2, lines 8-30).  
The Examiner notes that one skilled in the art would have found it obvious before the effective filing date of the present invention to provide the adhesive tape of Seitzer with an additional, central adhesive strip as taught by David towards providing the adhesive tape with additional adhesion power over that of the adhesive tape having only two adhesive strips as in the present invention.
The Examiner also notes that including the third adhesive strip of Davis in the adhesive tape of Seitzer in the mirror-symmetrical positioning as presently claimed would have been obvious to the skilled artisan as the arrangement of respective layers of adhesive relative to one another is well within the knowledge available to said skilled artisan based on the structural requirements of the prior art’s intended application as in the present invention.
The recitation in the claims that the third adhesive strip is “a fixing strip” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Davis discloses a third, central adhesive strip as presently claimed, it is clear that the third, central adhesive strip of Davis would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al. (EP 2497805 A1) in view of Kutter et al.  (US 11292941 B2).

Regarding claim(s) 12-14, Seitzer teaches the adhesive tape comprising a carrier (10) and two adhesive strips (11) and (12) wherein strips (11, 12) are respectively on the lower and upper sides of carrier (10) and running in the longitudinal direction of carrier (10), with both strips (11, 12) flush with the longitudinal edges of the carrier (10) as in the rejection of at least claim 1 set forth above.

Seitzer is silent to a third adhesive strip as a fixing tape (current claim 12) in the free area between and/or next to the strips (11, 12) (current claim 13) and situated mirror-symmetrically with respect to a central axis of the carrier (10) (current claim 14).

However, Kutter teaches an adhesive tape comprising carrier (10 0 having adhesive strips (11) and (12) disposed thereon, and a third adhesive strip (14) between the strips (11, 12) (fig. 3 and column 16, lines 10-27), which said third adhesive strip (14) is positioned relative to the two adhesives strips (11, 12) in a structure identical to that presently claimed, and functions as a fixing strip (column 5, lines 8-15).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to the adhesive tape of Seitzer with the third adhesive strip as taught by Kutter towards said adhesive tape having an adhesive strip for fixing as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/29/2022